DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 2/1/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 1/16/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Response to Arguments
4.   Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
Applicant’s substantive arguments are as follows.
 (1)  Applicant arguments independent claim 1 neither recites an "objective lens" nor an "imaging lens." Independent claim 1 actually recites "a front side lens system and a rear side lens system" (emphasis added). Since the Examiner has failed to properly assert 
(2)  Shimotsu (US 2016/0341941) reference cannot cure deficiency of reference Nagahma (US 2018/0180774).
Examiner’s response to Applicant argument as follows:
It is respect pointed out that the applied prior art is considered to meet all of Applicants limitations per rejection below. Most responses to arguments are addressed in rejection below: Nagahama et al (refer to figure 1)    a variable focal length lens apparatus (1) (paragraph 0025) having an objective lens (2) (i.e., lens closer to object) and an imaging lens (3) (i.e., close to image plane) are both aligned along a same optical axis (paragraph 0025) and the objective lens and the imaging lens and the changing refractive index accordance with an input signal (paragraph 0027).
Shimotsu discloses a font side lens and a rear side lens system (3 and 8) that are disposed along an optical axis (paragraph 0037)..
Therefore, one of ordinary skill in the art recognize that above teaching of Shimotsu sufficiently satisfy the limitations of claim 1.
 Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, one of ordinary skill in the art recognize that above teaching of Shimotsu sufficiently satisfy the limitations of claim 2.
 Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama et al (2018/0180774 A1) in view of Shimotsu (2016/0341941 A1).
Regarding claim 1, Nagahama et al discloses (refer to figures 1) a variable focal length lens apparatus (1) (paragraph 0025} comprising: an objective lens (2) and an imaging lens (3) that are both aligned along a same optical axis (paragraph 0025); the objective lens and the imaging lens, and that change a refractive index in accordance with an input drive signal (paragraph 0027).
Nagahama et al discloses all of the claimed limitations except a front side lens system and a rear side lens system and that are disposed along the optical axis in a section between and a diaphragm disposed in the section between the front side lens system and the rear side lens system along the optical axis.
Shimotsu discloses , a front side lens system and a rear side lens system (3 and 8) and that are disposed along the optical axis in a section between and a diaphragm (6) disposed in the section between the front side lens system and the rear side lens system along the optical axis (paragraph 0037).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a front side lens system and a rear side lens system and that are disposed along the optical axis in a section between and a diaphragm disposed in the section between the front side lens system and the rear side lens system along the optical axis in to the Nagahama et al variable focal length lens system for the purpose of correction method for lens device and correct a focal position with high accuracy as taught by Shimotsu (paragraph 0009).

Shimotsu discloses, a front side lens system and a rear side lens system (3 and 8) and each of the front side lens system and the rear side lens system is connected to a drive controller (40) which inputs a same drive signal.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a front side lens system and a rear side lens system and each of the front side lens system and the rear side lens system is connected to a drive controller which inputs a same drive signal and in to the Nagahama et a! variable focal length lens system for the purpose of correction method for lens device and correct a focal position with high accuracy as taught by Shimotsu (paragraph 0009).
Conclusion
6.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/27/2021